Citation Nr: 0010045	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a left 
femur fracture/dislocation, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from August 1976 to November 
1980, and service medical records indicate additional prior 
service from June 1974 to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied claims for increased ratings 
for residuals of a left femur fracture/dislocation and 
bilateral chondromalacia.  

In May 1997, the Board remanded the appeal for necessary 
development, which has since been completed.  In February 
1998, the RO was advised of the veteran's relocation to 
Southern California.  Accordingly, jurisdiction over the 
claims folder was transferred to RO in Los Angeles, 
California. 

In September 1998, the RO granted separate 10 percent 
evaluations for the veteran's service-connected right and 
left knee disorders.  In December 1998 the veteran informed 
the RO that he desired to continue his appeal for a higher 
evaluation for his left hip disability.  In August 1999, his 
local representative informed the RO that the veteran 
requested him to reiterate that the veteran desired to limit 
his appeal to the evaluation of his left hip disability.  In 
written argument submitted in March 2000, after the case was 
forwarded to the Board, the veteran's national representative 
identified the evaluations for the veteran's left and right 
knee disabilities as matters still on appeal.  The Board 
assumes that he did so because he failed to notice that the 
veteran had withdrawn his appeal with respect to these 
issues.  The Board notes that the written argument submitted 
in March 2000 cannot be accepted as a new substantive appeal 
since the appeal period expired prior to March 2000.  See 
38 C.F.R. § 20.302 (1999).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left hip disability is marked; limitation 
of left thigh flexion does not more nearly approximate 
limitation to 10 degrees than 20 degrees; neither nonunion of 
the femur, a flail or false hip joint nor loose motion is 
shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left femur fracture/dislocation, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5003, 5010, 5250-5255 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003. 

Limitation of motion of a hip is evaluated under Diagnostic 
Codes 5251, 5252 and 5253.  However, Diagnostic Code 5251 
provides a maximum rating of 10 percent for limitation of 
extension of the thigh.  Additionally, Diagnostic Code 5253 
regards limitation of rotation, abduction, and adduction of 
the thigh of the affected leg, but an evaluation in excess of 
20 percent is not available under this provision.  
Accordingly, these provisions cannot form a basis for an 
evaluation in excess of the current 30 percent rating.  

Diagnostic Code 5252 provides a 30 percent rating for 
limitation of flexion of the thigh to 20 degrees and a 40 
percent rating if flexion is limited to 10 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (1999) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(1999) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (1999) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A 30 percent rating is assigned for malunion of the femur, 
with marked knee or hip disability.  Fracture of the surgical 
neck of the femur, with false joint, warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion warrants a 60 percent evaluation if there 
is no loose motion, and weight-bearing is preserved with the 
aid of a brace; or an 80 percent evaluation if there is loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

An 80 percent evaluation is also authorized for a flail hip 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left hip disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, beyond that which is detailed below.  

Service medical records show that the veteran sustained a 
left hip dislocation and fracture of the acetabulum in a 
motor vehicle accident in 1979, with subsequent complaints of 
pain.  In a July 1981 rating decision, service connection for 
malunion of the left femur, fracture/dislocation, was granted 
from the day following the veteran's discharge from service 
in November 1980 and the disability was evaluated as 30 
percent disabling.  The 30 percent evaluation has remained in 
effect since that time.  

On VA examination in February 1995, the veteran reported left 
hip pain on use and motion, with pain and difficulty sleeping 
on his left side, or sitting for long periods of time, 
especially during airplane travel.  The physical examination 
disclosed no specific area of tenderness or effusion but 
flexion and abduction caused pain. Internal rotation was 40 
degrees.  The veteran experienced pain beyond 55 degrees of 
external rotation.  Flexion was to 115 degrees.  An X-ray 
study disclosed arthritic changes and probable post-traumatic 
changes.  

The diagnosis was history of fracture of the acetabula with 
subsequent dislocation, reduction of dislocation, treatment 
with body case and traction, and current complaint of pain.

The veteran underwent another VA examination in January 1998, 
at which he reported left hip pain which occasionally 
radiated down the front of the left thigh, and occasionally 
radiated medially.  The physical examination disclosed a 
slight limp and antalgic gait with a stiff left hip.  He had 
large bulky, well-defined muscles without any loss of power 
in the left lower extremity.  Flexion of the left hip was to 
approximately 65 degrees.  Abduction was to 45 degrees with 
discomfort.  Adduction was to 5 degrees.  External rotation 
was to 10 degrees with pain and discomfort related to the hip 
and shooting into the anterior groin in front of the thigh.

The examiner concluded that the veteran had significant 
decrease in range of motion of the left hip with pain, 
discomfort and dysfunction, and that the veteran would 
probably require surgical treatment of his left hip in the 
future.

The veteran underwent a VA fee-basis examination in July 
1998.  He reported constant, sharp, and throbbing left hip 
and thigh pain originating just above the greater trochanter 
area, which was worse with airplane and automobile travel.  
He reported that the pain improved with certain types of 
exercise, rest and weight loss.  He was not taking any 
medication for the condition.  He indicated that he had a 
flare up once every two to three weeks and described these 
flare ups as severe.

With respect to the impact of the disability on his daily 
activities, the veteran indicated that he had difficulty 
playing with his children and was unable to run.  With 
respect to the impact of the disability on his employment, he 
indicated that he worked as a computer sales manager, a 
position which primarily involved sitting, and that he had 
never taken off work due to his hip disability.

The physical examination was positive for groin tenderness, 
just above the left greater trochanteric area.  The thighs 
measured 53 cm on the right and 52 cm on the left.  The 
veteran's gait was antalgic to the left.  Range of motion 
testing disclosed flexion to 45 degrees, extension of 0 
degrees, external rotation to 5 degrees, internal rotation to 
0 degrees and abduction of 0 degrees.  There was pain on 
motion.  An X-ray study showed degenerative changes and an 
inferior bone chip consistent with the bone being knocked off 
the femoral head at the time of the incident in 1978. 

The diagnosis was post-traumatic degenerative joint disease 
of the left hip.  The examiner stated that it was not 
possible to quantify the degree of functional disability that 
would occur during flare ups, but that periodic increases in 
pain as well as the constant pain would be expected.  
Although the veteran's left hip and bilateral knee 
disabilities had minimal impact on the veteran's current 
employment in a sedentary position, it was the examiner's 
opinion that the degree of disability would be marked in 
positions involving activities such as walking, lifting, 
standing, bending, stooping or climbing.  

It was the examiner's assessment that the veteran would be 
able to sit six hours but no more than three hours at a time, 
that the veteran would be limited to walking two hours out of 
an eight-hour day and to no more than one half hour of 
walking at a time, and that he would only be able to stand 
two hours out of an eight-hour day and no more than one half 
hour at a time.  He added that reaching should not be done 
more than four hours out of an eight-hour day and no more 
than one half hour at a time.  He stated that the veteran 
should avoid twisting and should only operate a motor vehicle 
on a nonindustrial basis, no more than one hour at a time and 
no more than four hours a day.  Pushing or pulling should be 
limited to a maximum of 25 pounds for two hours out of an 
eight-hour day.  Gripping should be limited to 10 pounds at 
most, one half hour a day.  He stated that squatting, 
kneeling and climbing should not be done.  All of the above 
assessments were based on the veteran's service-connected 
bilateral knee and left hip disabilities.  

The record also contains a December 1998 statement from the 
national sales manager at the veteran's place of employment.  
The author stated that he had traveled extensively with the 
veteran and observed the veteran experience considerable 
discomfort during those trips.  He noted that the veteran was 
limited in his ability to carry equipment and that the 
veteran had difficulty getting in and out of rental cars.  He 
also stated that he had seen the veteran when the pain was 
out of hand.

The record reflects that the veteran has significant 
limitation of left hip motion.  In order to warrant a higher 
evaluation on the basis of limitation of motion, limitation 
of left thigh flexion would have to more nearly approximate 
limitation to 10 degrees than limitation to 20 degrees.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252.  Range of 
motion testing has consistently demonstrated flexion to at 
least 45 degrees, more than twice that contemplated by a 30 
percent evaluation under Diagnostic Code 5252.  The record 
demonstrates that the veteran experiences pain on motion of 
the left hip and that this pain has resulted in limitation of 
motion.  The pain increases during periodic flare ups, but 
the veteran has indicated that the flare ups only occur once 
every two to three weeks.  The veteran's muscles have been 
described as large and bulky, and there is little, if any, 
evidence of atrophy.  Power in the left lower extremity is 
normal, and there is no incoordination.  According to the 
July 1998 examiner, the disability should not preclude the 
veteran from walking for a half hour at a time or walking two 
hours out of an eight hour day, and should not preclude 
standing a half hour at a time or two hours out of an eight 
hour day.  Therefore, when all pertinent disability factors 
are considered, the Board must conclude that the limitation 
of flexion does not more nearly approximate limitation to 10 
degrees than 20 degrees.

The record clearly demonstrates that the veteran does not 
have a flail left hip, nonunion of the femur, loose motion or 
a false joint, and that he does not require the aid of a 
brace for weight bearing.  

In sum, the evidence demonstrates that the veteran has marked 
left hip disability, which is properly evaluated as 30 
percent disabling under Diagnostic Code 5255.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  The evidence of record does not reflect 
frequent (or any recent) periods of hospitalization because 
of the service-connected left hip disability, or indicate 
that the manifestations of the disability are "unusual" or 
"exceptional."  Rather, the evidence shows that the 
manifestations of the veteran's left hip disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned 30 percent evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent for residuals of a left 
femur fracture/dislocation is denied.  



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

